Title: To Thomas Jefferson from Pseudonym: "An Indignant American", 31 July 1807
From: Pseudonym: “An Indignant American”
To: Jefferson, Thomas


                        
                            To Thos. Jefferson P.U.S.
                            
                                July 1807
                            
                        
                        It is high time that the Official account of the action between the Chesepeake & his B.M’s. ship of War
                            Leopard, was published. The American people have a right to demand an account of it, and to expect
                            that prompt measures should be taken to revenge the insult which has been offered. Let us have no
                            more of your negociations; had you been more energetic at the beginning of your Administration, we should not now be in
                            the situation that we are. Was there ever an instance of a U.S. Frigate having struck her colors during the Federal Administration? Was there ever an instance of any British captain’s daring to Kill an American Seaman, within the Jurisdiction of U.S. in any part of the world during the Federal Administration? Was the American Character during the Federal Administration, ever so
                            debased as it is now? Instead of conveneing Congress immediately, as evry body but your self would have done before this
                            time, I suppose you will send another Ambassador extraordanary—The time will come if it has not already, when the
                            American people will feel indignant at the pusillanimity of their chief Magistrate Remember
                            Carters mountain, & now that you have an opportunity, convince the world that you are not what you have been always
                            supposed to be a Coward—
                        
                            An Indignant American
                     
                        
                    